DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

4.	Claims 1, and 6-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yu et al. (WIPO Publication WO/2020/114037 06-2020, EP3848 891 is used as English Translation of the WIPO Publication) in view of Hayashi (US Publication 2011/0074973). 
Regarding claim 1, Yu discloses a method, comprising:
1) analyzing a video streaming of digestive endoscopy acquired by a digestive endoscopy imaging system into image data (Yu, para. 0005, acquiring, by endoscopic equipment, a real-time video of colonoscopy, decoding the video into images, cropping the images, and zooming-out the images, and calculating a Hamming distance between the images);
2) calculating a similarity between an image at t point in time and images of first n frames, to obtain a weighted similarity k of the image (Yu, para. 0005, obtaining Hash fingerprints of the images, where the Hash fingerprints are obtained through Hash algorithm; calculating a Hamming distance between the images; comparing the Hash fingerprints of a current colonoscopy image with n previous colonoscopy images, to obtain an overlapping rate of the current colonoscopy image with any one of the n previous colonoscopy images, thereby obtaining a similarity between the current colonoscopy image and the any one of the n previous colonoscopy images; calculating a weighted similarity of the images, corresponding weighted overlapping rate, and stability coefficient of the images at a point in time t).
Yu discloses calculating a freezing boundary for obtaining clear images with a best visual field from the video streaming of digestive endoscopy (Yu, para. 0005, obtain a first boundary between a standard colonoscopy video and a sub-standard colonoscopy video wherein when the stability coefficient is less than the first boundary, the withdrawal speed of the colonoscopy is within a normal range), but does not explicitly disclose: 
3) comparing the weighted similarity k of the image at t point in time with a freezing boundary l, and triggering an instruction of image freezing when the k reaches /.
Hayashi discloses comparing the weighted similarity k of the image at t point in time with a freezing boundary l, and triggering an instruction of image freezing when the k reaches / (see Hayashi, para. 0067, discloses automatic recording of still images, the still state detector 28 is provided to judge whether the face image of the subject is in a still state or not. An orientation detector for detecting an orientation of the subject is provided.  As shown in FIG. 6, an orientation detector 50 has a counter 51.  The face detection section 27 judges whether the orientation information of the subject is in the specific orientation or the same as the orientation of the previous image.  The counter 51 counts the number of the successive judgments of the same or specific orientation.  When the count of the counter 51 reaches a predetermined value, the face of the subject is oriented in the same or specific direction, i.e., similarity reaches a boundary, and the low resolution image data recording is triggered automatically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hayashi’s features into Yu’s invention for improving quality of medical procedures by capturing reliable images from medical instrument.  

Regarding claim 6, Yu-Hayashi discloses the method of claim 1, wherein in 2), the similarity between different images is calculated by calculating a Hamming distance Yu, para’s 0023 and 0024, calculate Hamming distance between images Yang et al., 20210240760, para. 0040,   Zheng, 20210375235, para. 0067, the two dHash values are converted to binary differences, an exclusive or (xor) operation is executed, and the bit number of xor results "1", i.e., the number of bits representing differences, is calculated to obtain the Hamming distance).

Regarding claim 7, Yu-Hayashi discloses the method of claim 6, wherein in 2), the Hamming distance between different images refers to a number of digits required to change dHash values corresponding to a first image to dHash values corresponding to a second image (Yu, para’s 0023 and 0024, the dHash values of the two images are converted to binary differences which are then subject to exclusive OR. The number of "1" in the result of the exclusive OR operation, i.e., the number of different digits, is counted. It is the Hamming distance calculate Hamming distance between images  Zheng, 20210375235, para. 0067, the two dHash values are converted to binary differences, an exclusive or (xor) operation is executed, and the bit number of xor results "1", i.e., the number of bits representing differences, is calculated to obtain the Hamming distance).

Regarding claim 8, Yu-Hayashi discloses the method of claim 7, wherein in 2), a formula for calculating the similarity between a current image and the first n frames is as follows:
Sim = 100 * (64 - d (x, y)) / 64; where d (x, y) is the Hamming distance between different images, d (x, y)=2 x ® y, x and y are the dHash values corresponding to different see Yu, para. 0009, discloses the above equation Zheng, 20210375235, para. 0067, the two dHash values are converted to binary differences, an exclusive or (xor) operation is executed, and the bit number of xor results "1", i.e., the number of bits representing differences, is calculated to obtain the Hamming distance).
/* what are these 100 and 64 representing ?          */

5.	Claims 2-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yu-Hayashi, as applied to claim 1 above, in view of Angulo et al. (US Publication 2016/0206228, hereinafter Angulo). 
Regarding claim 2, Yu-Hayashi discloses the method of claim 1, wherein in 1), the method further comprises cropping the clear images, reducing a size of cropped images, retaining image structure information, and converting the cropped images into gray scale images (Yu, para. 0016-0021, cropping the captured images, zooming-out the cropped images wherein structural information of the images is retained; remove unnecessary details of the images, leave only basic information such as structure, brightness, and darkness, and discard the differences in images caused by different sizes and proportions;  the images are zoomed out to a size of 8x9 pixels to improve calculating  the dHash values of  images; converting the images to grayscale images; Tao, 2015/0244728, para. 0059, the size of the target image may be reduced to 64 pixels.  The details of the target image may be removed, only the basic information, such as structure and chiaroscuro, may be retained, and the image difference result from different scales may be abandoned; para. 0061, the reduced image may be converted to a 64 grayscale image.;    ).
Angulo, para. 0017, remove a blurry video image frame based on a set of quality metrics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Angulo’s features into Yu-Hayashi’s invention for improving quality of medical procedures by providing high quality imaging.

Regarding claim 3, Yu-Hayashi-Angulo discloses the method of claim 2, wherein in 1), bicubic interpolation is adopted to reduce the size of the cropped images (Yu, para. 0019, images are zoomed out by bicubic interpolation Theis, 20160182224, para. 0039, size reducing an image can be performed using a bicubic interpolation).

Regarding claim 4, Yu-Hayashi-Angulo discloses the method of claim 2, wherein in 1), a calculation formula of converting the cropped images into the gray scale images is as follows:
Gray = 0.30*R + 0.59*G+ 0.11*B; where R, G and B respectively represent information values of red light, green light and blue light (Yu, para. 0007, the images are converted to grayscale images by the following equation: Gray = 0.30 x R + 0.59 x G + 0.11 x B, where R, G and B represent information values of red color, green color and blue color, respectively Matsumoto et al., 20210183012, para. 0064, convert color image into gray scale image using equation Gray = 0.30*R + 0.59*G+ 0.11*B; where R, G and B respectively represent red, green, and blue color).

Regarding claim 5, Yu-Hayashi-Angulo discloses the method of claim 2, wherein in 1), Gray-scale value of adjacent pixels in each
line of a gray image are compared; if a Gray-scale value of a previous pixel is greater than that of a latter pixel, a dHash value is set to “1”, if not, the dHash value is set to “0” (Yu, para. 0031, the difference of two adjacent pixels in each row is assigned 1 when the latter pixel is smaller than the former, otherwise the difference is assigned 0. Zheng, 20210375235, para. 0030, the differences between the adjacent pixels of the image frame are determined at first through the dHash algorithm; if the left pixel is brighter than the right one, 1 is recorded; otherwise, 0 is recorded).

6. The method of claim 1, wherein in 2), the similarity between different images is calculated by calculating a Hamming distance between different images (Yu, para’s 0023 and 0024, calculate Hamming distance between images Yang et al., 20210240760, para. 0040,   Zheng, 20210375235, para. 0067, the two dHash values are converted to binary differences, an exclusive or (xor) operation is executed, and the bit number of xor results "1", i.e., the number of bits representing differences, is calculated to obtain the Hamming distance).

7. The method of claim 6, wherein in 2), the Hamming distance between different images refers to a number of digits required to change dHash values corresponding to a first image to dHash values corresponding to a second image (Yu, para’s 0023 and 0024, the dHash values of the two images are converted to binary differences which are then subject to exclusive OR. The number of "1" in the result of the exclusive OR operation, i.e., the number of different digits, is counted. It is the Hamming distance calculate Hamming distance between images  Zheng, 20210375235, para. 0067, the two dHash values are converted to binary differences, an exclusive or (xor) operation is executed, and the bit number of xor results "1", i.e., the number of bits representing differences, is calculated to obtain the Hamming distance).

8. (C4A)The method of claim 7, wherein in 2), a formula for calculating the similarity between a current image and the first n frames is as follows:
Sim = 100 * (64 - d (x, y)) / 64; where d (x, y) is the Hamming distance between different images, d (x, y)=2 x ® y, x and y are the dHash values corresponding to different images, and ®  is exclusive OR (see Yu, para. 0009, discloses the above equation Zheng, 20210375235, para. 0067, the two dHash values are converted to binary differences, an exclusive or (xor) operation is executed, and the bit number of xor results "1", i.e., the number of bits representing differences, is calculated to obtain the Hamming distance).
/* what are these 100 and 64 representing ?          */



Regarding claim 2, Yu-Hayashi discloses the method of claim 1, wherein in 1), the method further comprises removing fuzzy invalid frame images, cropping the clear images, reducing a size of cropped images, retaining image structure information, and converting the cropped images into gray scale images. (Yu, para. 0016-0021, cropping the captured images, zooming-out the cropped images wherein structural information of size of the target image may be reduced to 64 pixels.  The details of the target image may be removed, only the basic information, such as structure and chiaroscuro, may be retained, and the image difference result from different scales may be abandoned; para. 0061, the reduced image may be converted to a 64 grayscale image.;    Angulo et al. 2016/0206228, para. 0017, remove, a blurry video image frame based on a set of quality metrics).

Regarding claim 3, Yu-Hayashi discloses the

3. The method of claim 2, wherein in 1), bicubic interpolation is adopted to reduce the size of the cropped images (Yu, para. 0019, images are zoomed out by bicubic interpolation Theis, 20160182224, para. 0039, size reducing an image can be performed using a bicubic interpolation).

4. The method of claim 2, wherein in 1), a calculation formula of converting the cropped images into the gray scale images is as follows:
Gray = 0.30*R + 0.59*G+ 0.11*B; where R, G and B respectively represent information values of red light, green light and blue light (Yu, para. 0007, the images are converted to grayscale images by the following equation: Gray = 0.30 x R + 0.59 x G + 0.11 x B, where R, G and B represent information values of red color, green color and blue color, respectively Matsumoto et al., 20210183012, para. 0064, convert color image into gray scale image using equation Gray = 0.30*R + 0.59*G+ 0.11*B; where R, G and B respectively represent red, green, and blue color).

5. The method of claim 2, wherein in 1), Gray-scale value of adjacent pixels in each
line of a gray image are compared; if a Gray-scale value of a previous pixel is greater than that of a latter pixel, a dHash value is set to “1”, if not, the dHash value is set to “0” (Yu, para. 0031, the difference of two adjacent pixels in each row is assigned 1 when the latter pixel is smaller than the former, otherwise the difference is assigned 0. Zheng, 20210375235, para. 0030, the differences between the adjacent pixels of the image frame are determined at first through the dHash algorithm; if the left pixel is brighter than the right one, 1 is recorded; otherwise, 0 is recorded).

6.	Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yu-Hayashi, as applied to claim 1 above, in view of Schaeffer et al. (US Publication 2014/0243615, hereinafter Schaeffer). 
Regarding claim 9, Yu-Hayashi discloses the method of claim 1, and further discloses wherein in 3), the freezing boundary / is obtained by analyzing a video of automatic freezing image during the digestive endoscopy (see Hayashi, para. 0067, para. 0067, discloses automatic recording of still images).
Schaeffer, para. 0272, user such as “an endoscopist” input device 3010 is adapted to initiate freezing an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schaeffer’s features into Yu-Hayashi’s invention for improving quality of medical procedures by effectively providing image freezing boundary condition. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LOI H TRAN/Primary Examiner, Art Unit 2484